Title: To James Madison from Marie-Adrienne-Françoise de Noailles, marquise de Lafayette, 9 April 1807
From: Lafayette, Marie-Adrienne-Françoise de Noailles, marquise de
To: Madison, James



My dear Sir
La Grange 9th. April 1807

Mr. de Monlezun la Barthette Requires me to introduce Him to My friends in America.  He is particularly desirous to be Recommended to our Respected president and to You.  Both objects I Know Will Be fully Attained by this Letter, and I am the More Warranted to introduce Mr. de Monlezun la Barthette, as His father and Himself Have Been Under My Command in Virginia.  The Services they Have Rendered in the American War are Mentionned in the Certificate I Have Given Him.  Permit me to Intreat Your Good Will in His Behalf.  He writes me that He intends to Become a Citizen of the United States.  Most Affectionately and With High Regard I am Yours

Lafayette

